In Mandamus. On bill and documentation in support of request for attorney fees.
IT IS ORDERED by the court that relators’ counsel submit evidence, preferably including an employment contract, specifying the attorney fees and hourly rates relators actually paid or are obligated to pay their attorneys for this mandamus action, within ten days of the date of this entry. See State ex rel. Gannett Satellite Info. Network, Inc. v. Petro (1998), 81 Ohio St.3d 1234, 690 N.E.2d 11; State ex rel. Dist. 1199, Health Care & Social Serv. Union, SEIU, AFL/CIO v. Lawrence Cty. Gen. Hosp. (1999), 84 Ohio St.3d 1472, 704 N.E.2d 580.